                                                                                   Case 19-11509-JTD            Doc 210      Filed 09/18/19       Page 1 of 9




                                                                       UNITED STATES BANKRUPTCY COURT
                                                                        FOR THE DISTRICT OF DELAWARE

In re: RUI HOLDING CORP., et al. (jointly administered)                                                                            Case No:                                     19-11509
                                                                                                                                   Reporting Period:                     07/29 - 09/01/19

                                                                             Monthly Operating Report
                                                     File with Court and submit copy to United States Trustee within 20 days after end of month.

Submit copy of report to any official committee appointed in the case.

                                                                                                               Document                   Explanation           Affidavit / Supplement
REQUIRED DOCUMENTS                                                                 Form No.
                                                                                                               Attached                    Attached                    Attached

Schedule of Cash Receipts and Disbursements                                         MOR-1                            Y
   Bank Reconciliation (or copies of debtor's bank reconciliations)                MOR-1/1a                          Y                                                     Y
   Schedule of Professional Fees Paid                                               MOR-1b                           Y
   Copies of bank statements
   Cash disbursements journals
Statement of Operations                                                             MOR-2                            Y
Balance Sheet                                                                       MOR-3a                           Y
Status of Post petition Taxes                                                       MOR-4                            Y                                                     Y
  Copies of IRS Form 6123 or payment receipt
  Copies of tax returns filed during reporting period
Summary of Unpaid Post petition Debts                                                MOR-4                           Y                                                     Y
  Listing of aged accounts payable                                                   MOR-4                           Y
Accounts Receivable Reconciliation and Aging                                         MOR-5                           Y
Debtor Questionnaire                                                                 MOR-5                           Y


I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of my knowledge and belief.




Signature of Debtor                                                                                    Date




Signature of Joint Debtor                                                                              Date


                                                                                                         9/18/2019

Signature of Authorized Individual*                                                                    Date


     David Bagley, Chief Restructuring Officer                                                          9/18/2019

Printed Name of Authorized Individual                                                                  Date

* Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager or member if debtor is
a limited liability company.

Notes:
The information contained herein is provided as required by the Office of the US Trustee. This Monthly Operating Report ("MOR") has been prepared based on the information
available to the Debtors as of the ending date in the reporting period shown above, and such information may be incomplete in certain respects. All information contained
herein is unaudited and subject to future adjustments which could be material. Nothing contained in this MOR shall constitute a waiver of any of the Debtor's rights or an
admission with respect to it's Chapter 11 proceedings. The Debtors reserve all rights to amend, modify or supplement this MOR.
                                                  Case 19-11509-JTD           Doc 210     Filed 09/18/19     Page 2 of 9




In re: RUI HOLDING CORP., et al. (jointly administered)                                                                 Form No:                             MOR-1
                                                                                                                        Case No:                           19-11509
                                                                                                                        Reporting Period:           07/29 - 09/01/19


                                                  Schedule of Cash Receipts and Disbursements (Reporting Period)

                                              RUI Holding                                     Restaurants Unlimited     Restaurants Unlimited
Entity Name                                                                RU Corp.                                                               Consolidated
                                                Corp.                                                 Inc.                   Texas Inc.
Case No.                                        19-11509                   19-11510                 19-11511                   19-11512

Bank Cash Balance (07/29/19)                                      -                       -                2,410,606                          -          2,410,606

Total Receipts                                                    -                       -               20,326,556                          -         20,326,556

Total Disbursements                                               -                       -              (21,275,509)                         -         (21,275,509)

Bank Cash Balance (09/01/19)                                      -                       -                1,461,653                          -          1,461,653

Cash in Stores                                                    -                       -                  353,443                          -            353,443
Catering Deposits                                                 -                       -                   59,811                          -             59,811
Deposits in Transit                                               -                       -                2,400,864                          -          2,400,864
Outstanding PR / AP Checks                                        -                       -                 (338,876)                         -           (338,876)
Book Cash Balance (08/25/19)                                      -                       -                3,936,895                          -          3,936,895


Cash Flow Detail

Operating Receipts                                                                                        18,826,556                                    18,826,556
DIP Draw                                                                                                   1,500,000                                     1,500,000
Total Cash Receipts                                               -                       -               20,326,556                          -         20,326,556

Payroll                                                           -                       -               (5,747,492)                         -          (5,747,492)
PR Tax / Employee Benefits / Other                                -                       -               (2,778,464)                         -          (2,778,464)
Fintech/Liquor Check Payments                                     -                       -               (1,003,124)                         -          (1,003,124)
Other Payments                                                    -                       -               (5,405,612)                         -          (5,405,612)
Rent                                                              -                       -               (2,208,430)                         -          (2,208,430)
Property Taxes                                                    -                       -                 (218,050)                         -            (218,050)
Sales Tax                                                         -                       -                 (801,855)                         -            (801,855)
Other Expenses / Fees                                             -                       -                 (486,053)                         -            (486,053)
CapEx                                                             -                       -                 (161,136)                         -            (161,136)
KEIP / KERP                                                       -                       -                        -                          -                   -
Utility Deposits                                                  -                       -                 (181,600)                         -            (181,600)
503(b)(9) Claims                                                  -                       -               (1,061,532)                         -          (1,061,532)
PACA / PASA Claims                                                -                       -                 (402,836)                         -            (402,836)
Visa Settlement                                                   -                       -                        -                          -                   -
Other                                                             -                       -                        -                          -                   -
Professional Fees                                                 -                       -                 (809,324)                         -            (809,324)
Other Fees                                                        -                       -                  (10,000)                         -             (10,000)
Total Disbursements                                               -                       -              (21,275,509)                         -         (21,275,509)

Net Cash Flow                                                     -                       -                 (948,953)                         -           (948,953)

                                                          Disbursements for Calculating US Trustee Quarterly Fees

Total Disbursements                                                                                                                                     21,275,509
Less: Transfers to Debtor in Possession Accounts                                                                                                                 -
Plus: Estate Disbursements made by outside source (i.e. from an escrow account)                                                                                  -
Total Disbursement for calculating US Trustee Quarterly Fees                                                                                            21,275,509

Note:
- Book balance is as of the WE 08/25 (when books are closed) and therefore the bank to book cash balance is meant to serve only as a proxy.
                                                  Case 19-11509-JTD           Doc 210    Filed 09/18/19     Page 3 of 9




In re: RUI HOLDING CORP., et al. (jointly administered)                                                                Form No:                              MOR-1
                                                                                                                       Case No:                            19-11509
                                                                                                                       Reporting Period:            07/07 - 09/01/19


                                                     Schedule of Cash Receipts and Disbursements (Cumulative)

                                              RUI Holding                                     Restaurants Unlimited    Restaurants Unlimited
Entity Name                                                                RU Corp.                                                               Consolidated
                                                Corp.                                                 Inc.                  Texas Inc.
Case No.                                        19-11509                   19-11510                 19-11511                  19-11512

Bank Cash Balance (07/07/19)                                      -                       -                121,481                     103,930             225,411

Total Receipts                                                    -                       -              35,107,047                          -          35,107,047

Total Disbursements                                               -                       -             (33,766,874)                  (103,930)         (33,870,805)

Bank Cash Balance (09/01/19)                                      -                       -               1,461,653                          -           1,461,653




Cash Flow Detail

Operating Receipts                                                                                       30,357,047                                     30,357,047
DIP Draw                                                                                                  4,750,000                                      4,750,000
Total Cash Receipts                                               -                       -              35,107,047                          -          35,107,047

Payroll                                                           -                       -             (10,342,121)                         -          (10,342,121)
PR Tax / Employee Benefits / Other                                -                       -              (5,081,422)                         -           (5,081,422)
Fintech/Liquor Check Payments                                     -                       -              (1,579,981)                         -           (1,579,981)
Other Payments                                                    -                       -              (8,207,939)                  (103,930)          (8,311,869)
Rent                                                              -                       -              (2,226,650)                         -           (2,226,650)
Property Taxes                                                    -                       -                (221,794)                         -             (221,794)
Sales Tax                                                         -                       -              (1,605,708)                         -           (1,605,708)
Other Expenses / Fees                                             -                       -                (497,388)                         -             (497,388)
CapEx                                                             -                       -                (192,180)                         -             (192,180)
KEIP / KERP                                                       -                       -                       -                          -                    -
Utility Deposits                                                  -                       -                (181,600)                         -             (181,600)
503(b)(9) Claims                                                  -                       -              (1,061,532)                         -           (1,061,532)
PACA / PASA Claims                                                -                       -                (402,836)                         -             (402,836)
Visa Settlement                                                   -                       -                       -                          -                    -
Other                                                             -                       -                       -                          -                    -
Professional Fees                                                 -                       -              (1,655,723)                         -           (1,655,723)
Other Fees                                                        -                       -                (510,000)                         -             (510,000)
Total Disbursements                                               -                       -             (33,766,874)                  (103,930)         (33,870,805)

Net Cash Flow                                                     -                       -               1,340,172                   (103,930)          1,236,242

                                                          Disbursements for Calculating US Trustee Quarterly Fees

Total Disbursements                                                                                                                                     33,870,805
Less: Transfers to Debtor in Possession Accounts                                                                                                           (74,391)
Plus: Estate Disbursements made by outside source (i.e. from an escrow account)                                                                                  -
Total Disbursement for calculating US Trustee Quarterly Fees                                                                                            33,796,414
                                                    Case 19-11509-JTD           Doc 210         Filed 09/18/19    Page 4 of 9




In re: RUI HOLDING CORP., et al. (jointly administered)                                                                             Form No:                                MOR-1a
                                                                                                                                    Case No:                               19-11509
                                                                                                                                    Reporting Period:               07/29 - 09/01/19


                                                                               Bank Reconciliation

The above-captioned debtors (the "debtors") hereby submit this attestation regarding the bank account reconciliation in lieu of providing copies of bank statements.

The debtor's standard practice is to ensure that each bank account is reconciled to bank statements at the close of the reporting period end. I attest that each of the
debtor's bank accounts is reconciled to bank statements in accordance with their practices.



                                                                                           9/18/2019

Signature of Authorized Individual                                                      Date

   David Bagley                                                                         Chief Restructuring Officer

Printed Name of Authorized Individual                                                   Title


Account Name                                                     Debtor                  Account # (last 4 Digits)    Bank Name        Balance (07/28)          Balance (09/01)
Control Concentration                                Restaurants Unlimited Inc.                              3468     Wells Fargo              2,410,606                1,461,653
Deposit Concentration                                Restaurants Unlimited Inc.                              3476     Wells Fargo                       -                        -
#3 Scott's                                           Restaurants Unlimited Inc.                              1704     Wells Fargo                       -                        -
#5 Clinkerdagger                                     Restaurants Unlimited Inc.                              1712     Wells Fargo                       -                        -
#10 Simon & Seafort's                                Restaurants Unlimited Inc.                              1720     Wells Fargo                       -                        -
#12 Horatio's                                        Restaurants Unlimited Inc.                              1738     Wells Fargo                       -                        -
#14 Maggie Bluff's                                   Restaurants Unlimited Inc.                              1746     Wells Fargo                       -                        -
#16 Stanley & Seafort's                              Restaurants Unlimited Inc.                              1753     Wells Fargo                       -                        -
#18 Cutter's                                         Restaurants Unlimited Inc.                              1779     Wells Fargo                       -                        -
#20 Skates                                           Restaurants Unlimited Inc.                              1787     Wells Fargo                       -                        -
#23 Kincaid's Bloomington                            Restaurants Unlimited Inc.                              1795     Wells Fargo                       -                        -
#26 Kincaid's Burlingame                             Restaurants Unlimited Inc.                              1803     Wells Fargo                       -                        -
#29 Palomino Seattle                                 Restaurants Unlimited Inc.                              1811     Wells Fargo                       -                        -
#31 Kincaid's Oakland                                Restaurants Unlimited Inc.                              1829     Wells Fargo                       -                        -
#34 Palisade                                         Restaurants Unlimited Inc.                              1845     Wells Fargo                       -                        -
#35 Palomino San Francisco                           Restaurants Unlimited Inc.                              1852     Wells Fargo                       -                        -
#44 Kincaid's Redondo                                Restaurants Unlimited Inc.                              1860     Wells Fargo                       -                        -
#52 Kincaid's St. Paul                               Restaurants Unlimited Inc.                              1886     Wells Fargo                       -                        -
#64 Stanford's Kruse Way                             Restaurants Unlimited Inc.                              1944     Wells Fargo                       -                        -
#65 PSC Mall 205                                     Restaurants Unlimited Inc.                              1951     Wells Fargo                       -                        -
#66 Stanford's Lloyd Center                          Restaurants Unlimited Inc.                              1969     Wells Fargo                       -                        -
#69 Stanford's Tanasbourne                           Restaurants Unlimited Inc.                              1985     Wells Fargo                       -                        -
#71 Stanford's Jantzen Beach                         Restaurants Unlimited Inc.                              1993     Wells Fargo                       -                        -
#73 Newport Salem                                    Restaurants Unlimited Inc.                              2017     Wells Fargo                       -                        -
#75 Stanford's Southcenter                           Restaurants Unlimited Inc.                              2033     Wells Fargo                       -                        -
#77 Portland City Grill                              Restaurants Unlimited Inc.                              2041     Wells Fargo                       -                        -
#79 Stanford's Clackamas                             Restaurants Unlimited Inc.                              2058     Wells Fargo                       -                        -
#80 Manzana                                          Restaurants Unlimited Inc.                              2066     Wells Fargo                       -                        -
#81 Henry's Portland                                 Restaurants Unlimited Inc.                              2074     Wells Fargo                       -                        -
#82 Stanford's PDX                                   Restaurants Unlimited Inc.                              2082     Wells Fargo                       -                        -
#84 Palomino Bellevue                                Restaurants Unlimited Inc.                              2108     Wells Fargo                       -                        -
#85 Stanford's Northgate                             Restaurants Unlimited Inc.                              2116     Wells Fargo                       -                        -
#86 Henry's Seattle                                  Restaurants Unlimited Inc.                              2950     Wells Fargo                       -                        -
#88 Henry's Denver                                   Restaurants Unlimited Inc.                              6820     Wells Fargo                       -                        -
#89 Henry's PDX                                      Restaurants Unlimited Inc.                              6943     Wells Fargo                       -                        -
#91 Henry's SLU                                      Restaurants Unlimited Inc.                              7730     Wells Fargo                       -                        -
#303 Fondi's                                         Restaurants Unlimited Inc.                              2132     Wells Fargo                       -                        -
Corporate Office                                     Restaurants Unlimited Inc.                              1761     Wells Fargo                       -                        -
AMEX Depository                                      Restaurants Unlimited Inc.                              3500     Wells Fargo                       -                        -
VISA MC Depository                                   Restaurants Unlimited Inc.                              3492     Wells Fargo                       -                        -
Disbursement Lead                                    Restaurants Unlimited Inc.                              3484     Wells Fargo                       -                        -
Payroll                                              Restaurants Unlimited Inc.                              3518     Wells Fargo                       -                        -
AP Disbursement                                      Restaurants Unlimited Inc.                              6638     Wells Fargo                       -                        -
Fintech Beverage                                     Restaurants Unlimited Inc.                              3534     Wells Fargo                       -                        -
Credit Card Fees                                     Restaurants Unlimited Inc.                              3575     Wells Fargo                       -                        -
RUI Beverage                                         Restaurants Unlimited Inc.                              3542     Wells Fargo                       -                        -
RUI ACH Clearing                                     Restaurants Unlimited Inc.                              3526     Wells Fargo                       -                        -
RUI Cares                                            Restaurants Unlimited Inc.                              1784     Wells Fargo                   2,144                    1,289
RUI Rewards Network Disbursement Account             Restaurants Unlimited Inc.                              3740     Wells Fargo                       -                        -
Restaurants Unlimited Inc Debtor-In-Possession       Restaurants Unlimited Inc.                              7290     Wells Fargo                                         181,600
Deposit Concentration                                Restaurants Unlimited Inc.                              4742            PNC                         -                       -
#40 Palomino Indianapolis                            Restaurants Unlimited Inc.                              4769            PNC                         -                       -
Total                                                                                                                                            2,412,751              1,644,543

Notes:
- Restaurants Unlimited Inc Debtor-In-Possession reflects the utility deposit escrow account.
                                                                                   Case 19-11509-JTD          Doc 210       Filed 09/18/19      Page 5 of 9




In re: RUI HOLDING CORP., et al. (jointly administered)                                                                                                                                   Form No:                            MOR-1b
                                                                                                                                                                                          Case No:                           19-11509
                                                                                                                                                                                          Reporting Period:           07/29 - 09/01/19


                                                                                                  Schedule of Professional Fees Paid

This schedule is to include all retained professional payments from case inception to current month.

                                                                  Amount                                                                         Amount Paid (Reporting Period)                   Amount Paid (Post-Petition
Payee                                      Period Covered                                Payor                           Check
                                                                 Approved
                                                                                                                   Number           Date          Fees        Expenses         Total           Fees        Expenses           Total
Carl Marks Advisors                        07/29 - 08/25/19         N/A       Restaurants Unlimited Inc.     ACH                    N/A           305,000                -      305,000         560,000               -        560,000
Klehr Harrison Harvey Branzburg LLP        07/29 - 08/25/19         N/A       Restaurants Unlimited Inc.     ACH                    N/A           462,500                -      462,500         920,000               -        920,000
Hunton Andrews Kurth LLP                   07/29 - 08/25/19         N/A       Restaurants Unlimited Inc.     ACH                    N/A                 -                -            -         122,353               -        122,353
Goldberg Kohn Ltd.                         07/29 - 08/25/19         N/A       Restaurants Unlimited Inc.     ACH                    N/A                 -                -            -          11,546               -         11,546
Epiq Corporate Restructuring LLC           07/29 - 08/25/19         N/A       Restaurants Unlimited Inc.     ACH                    N/A            41,824                -       41,824          41,824               -         41,824
Total                                                                                                                                             809,324                -      809,324       1,655,723               -      1,655,723

Notes to the MOR 1-b
- Payments made to Carl Marks Advisors ("CMA") and Klehr Harrison Harvey Branzburg LLP ("KHHB") are being paid into escrow as per the schedule in the final approved DIP budget and not being distributed to the
professional until fee applications are filed and approved, at which point, amounts owed and payable will be distributed out of the escrow account to the respective professionals. At the end of the case, any amounts in
this escrow account that have not been distributed to the professional will be remitted back to the estate.
                                                          Case 19-11509-JTD          Doc 210      Filed 09/18/19     Page 6 of 9



In re: RUI HOLDING CORP., et al. (jointly administered)                                                                     Form No:                              MOR-2
                                                                                                                            Case No:                            19-11509
                                                                                                                            Reporting Period:            07/29 - 09/01/19


                                                                       Statement of Operations (Unaudited)

The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue when it is realized and expenses when they
are incurred, regardless of when cash is actually received or paid.

                                                 RUI Holding                                     Restaurants Unlimited      Restaurants Unlimited
Entity Name                                                                    RU Corp.                                                               Consolidated
                                                   Corp.                                                 Inc.                    Texas Inc.
Case No.                                          19-11509                     19-11510                 19-11511                   19-11512

Gross Sales                                                        -                         -                13,354,117                        -            13,354,117
Marketing Discounts (Less)                                         -                         -                  (920,396)                       -              (920,396)
Total Net Sales                                                    -                         -                12,433,721                        -            12,433,721

Product Costs                                                      -                         -                 3,372,857                        -             3,372,857
Labor Costs                                                        -                         -                 4,591,436                        -             4,591,436
Prime Costs                                                        -                         -                 7,964,293                        -             7,964,293

Operating Expenses                                                 -                         -                 1,947,500                        -             1,947,500
Advertising & Marketing                                            -                         -                    68,272                        -                68,272
Occupancy Expenses                                                 -                         -                 1,258,374                        -             1,258,374
Depreciation & Amortization                                        -                         -                   372,277                        -               372,277
Total Operating Expenses                                           -                         -                 3,646,423                        -             3,646,423

Four-Wall Profits                                                  -                         -                  823,005                         -                  823,005

Corporate Overhead                                                 -                         -                  672,229                         -                  672,229
Corporate Depreciation                                             -                         -                   13,976                         -                   13,976
Total Overhead                                                     -                         -                  686,205                         -                  686,205

Operating Profits                                                  -                         -                  136,800                         -                  136,800

Interest Expenses (net)                                            -                         -                   418,985                        -               418,985
Management Fees & Expenses                                         -                         -                     5,000                        -                 5,000
Deferred Rent Expense                                              -                         -                   (63,453)                       -               (63,453)
Discontinued Operations                                            -                         -                    24,660                        -                24,660
Non-Recurring Expenses                                             -                         -                 1,036,301                        -             1,036,301
Income Taxes                                                       -                         -                     2,016                        -                 2,016
Non-Operating Expenses                                             -                         -                 1,423,509                        -             1,423,509

Net Income                                                         -                         -                (1,286,709)                       -             (1,286,709)

Notes to the MOR-2
- Statement of Operations reflects operating performance for the fiscal month of August (07/29 - 08/25/19).
                                                   Case 19-11509-JTD          Doc 210      Filed 09/18/19       Page 7 of 9




In re: RUI HOLDING CORP., et al. (jointly administered)                                                                      Form No:                             MOR-3a
                                                                                                                             Case No:                            19-11509
                                                                                                                             Reporting Period:            07/29 - 09/01/19


                                                                Balance Sheet as of August ME (Unaudited)

                                                  RUI Holding                                      Restaurants Unlimited     Restaurants Unlimited
Entity Name                                                                   RU Corp.                                                                  Consolidated
                                                    Corp.                                                  Inc.                   Texas Inc.
Case No.                                            19-11509                  19-11510                   19-11511                   19-11512

Total Assets
Cash & Cash Equivalents                                             -                          -                3,936,895                           -          3,936,895
Accounts Receivable                                                 -                          -                  867,554                           -            867,554
Inventories                                                         -                          -                1,684,438                           -          1,684,438
Prepaid Expense                                                     -                          -                  727,016                           -            727,016
Property & Equipment (net)                                          -                          -               28,966,809                           -         28,966,809
Intangible Assets                                                   -                          -                  502,860                           -            502,860
Other Assets                                                        -                          -               36,303,023                           -         36,303,023
Total Assets                                                        -                          -               72,988,595                           -         72,988,595

Total Liabilities
Accounts Payable (Pre Petition)                                     -                          -                8,425,193                           -          8,425,193
Accounts Payable (Post Petition)                                    -                          -                 (336,506)                          -           (336,506)
Payroll                                                             -                          -                2,748,636                           -          2,748,636
Worker's Compensation                                               -                          -                  347,775                           -            347,775
Business Taxes                                                      -                          -                1,131,316                           -          1,131,316
Group Benefits                                                      -                          -                  198,031                           -            198,031
Business Insurance                                                  -                          -                  324,966                           -            324,966
Other Liabilities                                                   -                          -                  914,699                           -            914,699
Accrued Interest Payable                                            -                          -                2,528,912                           -          2,528,912
Gift Certificates / Vouchers                                        -                          -                3,384,579                           -          3,384,579
Current Portion of Long Term Debt                                   -                          -                  405,492                           -            405,492
Long Term Debt                                                      -                          -               42,086,234                           -         42,086,234
Deferred Rent                                                       -                          -                4,494,967                           -          4,494,967
Total Liabilities                                                   -                          -               66,654,296                           -         66,654,296

Total Owner's Equity                                                                                                                                -
Common Stock                                                        -                          -               67,337,802                           -          67,337,802
Retained Earnings                                                   -                          -              (61,004,225)                          -         (61,004,225)
Total Owner's Equity                                                -                          -                6,333,577                           -           6,333,577

Total Liabilities & Owner's Equity                                  -                          -               72,987,872                           -         72,987,872


Additional Account Details

Total Other Assets
Restricted Cash                                                     -                          -                  968,547                                        968,547
Restricted Cash - RUI Cares                                         -                          -                    3,689                                          3,689
Other Deposits                                                      -                          -                  922,652                                        922,652
Long Term Receivable-Amt Credit Refund                              -                          -                  422,975                                        422,975
Deferred Tax - Current                                              -                          -                1,378,652                                      1,378,652
Deferred Tax Asset-Non Current                                      -                          -               30,506,508                                     30,506,508
IEC - Other Long Term Asset                                         -                          -                2,100,000                                      2,100,000
Total Other Assets                                                  -                          -               36,303,023                           -         36,303,023

Total Other Liabilities
Unclaimed Property Payable                                          -                          -                   78,259                           -             78,259
Accrued Rent                                                        -                          -                  390,169                           -            390,169
Accrued Licenses                                                    -                          -                    2,270                           -              2,270
Catering Deposits                                                   -                          -                  244,900                           -            244,900
Unearned Rebates                                                    -                          -                  102,587                           -            102,587
Accrued Real & Pers Property Tax                                    -                          -                   96,514                           -             96,514
Total Other Liabilities                                             -                          -                  914,699                           -            914,699

Notes:
- Balance Sheet reflects as of fiscal month of August (07/29 - 08/25/19).
- Pre Petition AP declined versus July due to the payment of certain administrative claims.
- Post Petition AP is net of unvouchered payables, which holds a number of offsetting CIA deposits made to vendors over the post petition period.
                                                   Case 19-11509-JTD             Doc 210      Filed 09/18/19       Page 8 of 9




In re: RUI HOLDING CORP., et al. (jointly administered)                                                                        Form No:                                  MOR-4
                                                                                                                               Case No:                                19-11509
                                                                                                                               Reporting Period:                07/29 - 09/01/19


                                                                           Status of Post Petition Taxes

I am the Chief Restructuring Officer for the Debtor in the above captioned Chapter 11 cases. I am familiar with the Debtor's day to day operations, business affairs and
books and records.

To the best of my knowledge, the Debtors have filed all necessary federal, state and local tax returns and made all required post-petition tax payments in connection
therewith in a timely matter, or have promptly remediate any late filings or payments that may have occurred due to unintentional oversights. The Debtors, to the best of
my knowledge, plan to meet any post petition tax obligations as they come due using cash flow from operations and the final approved DIP Facility.



                                                                            9/18/2019

Signature of Authorized Individual                                      Date

    David Bagley                                                        Chief Restructuring Officer

Printed Name of Authorized Individual                                   Title

                                                                   Summary of Unpaid Post Petition Debts

I am the Chief Restructuring Officer for the Debtor in the above captioned Chapter 11 cases. I am familiar with the Debtor's day to day operations, business affairs and
books and records.

To the best of my knowledge, the Debtors have met all post petition obligations in connection therewith in a timely matter, or have promptly remediated any late payments
that may have occurred due to unintentional oversights. The Debtors, to the best of my knowledge, plan to meet any post petition obligations as they come due
using cash flow from operations and its DIP Facility.                                                                 9/18/2019



                                                                           9/18/2019

Signature of Authorized Individual                                      Date


   David Bagley                                                        Chief Restructuring Officer

Printed Name of Authorized Individual                                   Title


                                                 RUI Holding                                          Restaurants Unlimited    Restaurants Unlimited
Entity Name                                                                     RU Corp.                                                                    Consolidated
                                                   Corp.                                                      Inc.                  Texas Inc.
Case No.                                           19-11509                     19-11510                    19-11511                  19-11512

Current                                                            -                            -                (1,773,093)                        -                (1,773,093)
1-30 Days                                                          -                            -                 1,436,587                         -                 1,436,587
31 - 60 Days                                                       -                            -                         -                         -                         -
Over 60 Days                                                       -                            -                         -                         -                         -
Total AP                                                           -                            -                  (336,506)                        -                  (336,506)
                                                                                                                          -
Notes:
- AP is net of unvouchered payables, which holds a number of offsetting CIA deposits made to vendors over the post petition period.
                                                    Case 19-11509-JTD           Doc 210         Filed 09/18/19    Page 9 of 9




In re: RUI HOLDING CORP., et al. (jointly administered)                                                                      Form No:                                   MOR-5
                                                                                                                             Case No:                                 19-11509
                                                                                                                             Reporting Period:                 07/29 - 09/01/19


                                                                Accounts Receivable Aging and Reconciliation

Given the debtors line of business, they don't have traditional AR as most purchases are made using cash or credit card, whose days outstanding is typically less
than 5 days. Below is a snap shot of the AR as of August month-end.

                                                  RUI Holding                                        Restaurants Unlimited   Restaurants Unlimited
Entity Name                                                                    RU Corp.                                                                    Consolidated
                                                    Corp.                                                    Inc.                 Texas Inc.
Case No.                                            19-11509                   19-11510                    19-11511                 19-11512

VISA / MC Depository                                                -                            -               1,986,436                         -                     1,986,436
American Express                                                    -                            -                 414,428                         -                       414,428
Accounts Receivable                                                 -                            -                  46,759                         -                        46,759
Misc. Accounts Receivable                                           -                            -                 687,618                         -                       687,618
Rebates                                                             -                            -                 104,267                         -                       104,267
Delivery Receivable                                                 -                            -                  19,042                         -                        19,042
Employee Accounts Receivable                                        -                            -                   9,867                         -                         9,867
Total Accounts Receivable                                           -                            -               3,268,418                         -                     3,268,418


                                                                              Debtor Questionnaire

                Question                                                                                                               Yes                          No

1. Have any assets been sold or transferred outside the normal course of business this reporting period?
                                                                                                                                                                    √
   If yes, provide an explanation below.

2. Have any funds been disbursed from any account other than a debtor in possession account this reporting period?
                                                                                                                                                                    √
   If yes, provide an explanation below.

3. Have all post petition tax returns been timely filed? If no, provide an explanation below.
                                                                                                                                        √


4. Are workers compensation, general liability and other necessary insurance coverage's in effect?
                                                                                                                                        √
   If no, provide an explanation below.

5. Has any bank account been opened during the reporting period?
   If yes, provide documentation identifying the opened account(s).
                                                                                                                                                                    √
   If an investment account has been opened provide the required documentation pursuant to the
      Delaware Local Rule 4001-3.
